     Case 2:14-md-02591-JWL-JPO Document 4497 Filed 11/20/20 Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS



 IN RE SYNGENTA AG MIR162 CORN
 LITIGATION                                       Master File No. 2:14-MD-02591-JWL-JPO

 THIS DOCUMENT RELATES                   TO       MDL No. 2591
 ALL CASES EXCEPT:

   The Delong Co., Inc. v. Syngenta AG, et
   al., No. 2:17-cv-02614-JWL-JPO

   Heartland Corn Prods. v. Syngenta
   Seeds, LLC, et al., No. 20-cv-2168-JWL-
   JPO


MOTION FOR DISBURSEMENT OF FUNDS FROM THE QUALIFIED SETTLEMENT
FUND TO PAY EXPENSE AND ATTORNEY FEE AWARDS AND MEMORANDUM IN
                        SUPPORT THEREOF

       On December 7, 2018, the Court granted approval of the settlement in this matter. ECF

No. 3849. Earlier, on April 10, 2018, the Court had granted the Joint Motion to Establish a

Qualified Settlement Fund (“QSF”). ECF No. 3535. As has been noted in earlier motions

requesting disbursements from the QSF to make interim payments to class members and to

reimburse the fees and expenses incurred by the Claims Administrator, the Court has exclusive

jurisdiction over the QSF.

       Included in the QSF are the $503.33 million aggregate attorneys’ fee award, plus interest

earned on that aggregate award, which the Court made in its December 7, 2018 memorandum and

order approving the settlement. ECF No. 3849 at 24-34. Also included in the QSF are funds

awarded by the Court in an order dated July 19, 2019 for expenses incurred by the plaintiffs’

attorneys. That amount totaled $31,321,740.09. ECF No. 4203-1 at 3 (“Expense Award”). In

orders dated March 20, July 16, and November 19, 2019, the Court made individual awards to law
     Case 2:14-md-02591-JWL-JPO Document 4497 Filed 11/20/20 Page 2 of 7




firms totaling $442,933,333.33 of the aggregate fee award. ECF Nos. 4128, 4202 and 4275

(“Common Benefit Fee Awards”).1 The remaining portion of the fee award — 12% the total fee

award — will be allocated after all determinations of claimants’ awards have been made (“IRPA

Awards”).

       On November 3, 2020, MDL Co-Lead Counsel, Minnesota Co-Lead Counsel, Heninger

Garrison Davis LLP, and Watts Guerra LLP moved for modification of certain awards pursuant to

a settlement agreement. ECF No. 4485. On November 4, 2020, the Court ordered that any

response or opt-out to that settlement and modification be filed on or before November 16, 2020.

ECF No. 4487. Three law firms objected to the proposed modifications; none of them, however,

has a cognizable interest in the requested modification because the modification does not affect

their fee award. See ECF No. 4496. Subject to and provided the Court grants the requested

modifications pursuant to that settlement agreement, Settlement Class Counsel now seek an order

for disbursement from the QSF equal to: (1) $412,714,426.35 of the attorneys’ fees for distribution

of the Common Benefit Fee Awards to all the law firms awarded such fees, in the amounts

allocated by the Court as modified by the proposed order approving the settlement with Watts

Guerra, less a pro rata holdback of $30 million (6.78%); and (2) $31,321,740.09 to satisfy the

Expense Award. All disbursements will be subject to each recipient signing an agreement that

unequivocally submits each recipient to jurisdiction before this Court and, if necessary, that each

recipient will promptly return the funds if the Court’s orders are modified (such as in the unlikely

event of a successful appeal or motion for reconsideration). See Exhibit A. In addition, Settlement

Class Counsel request that the order further provide that IRPA Awards be disbursed within



       1
         The Court previously authorized disbursement of $218,906.98 from the Illinois Common
Benefit Pool to pay a pending invoice of the special master appointed by the Illinois court. ECF
No. 4273. Thus, of the amount in principal stated above, $442,714,426.35 remains in the QSF.


                                             2
     Case 2:14-md-02591-JWL-JPO Document 4497 Filed 11/20/20 Page 3 of 7




fourteen days of the date that the Court issues its final order making individual IRPA Awards to

IRPA applicants.

       At this point in effectuating the class settlement, there are no reasons to delay distribution

of these awards. The class settlement was reached nearly two years ago, after several years of

hard-fought litigation. None of the plaintiffs’ attorneys have been compensated for their time and

effort or reimbursed for their expenses. A significant portion of the settlement fund was distributed

to class members earlier this year, and all but a small portion will be distributed by the end of the

year.2 Plaintiffs’ counsel have waited to request these disbursements until the claims process was

nearly complete, which distinguishes this case from many settlements, which provide for payment

of attorneys’ fees as soon as they are approved. E.g., In re Lumber Liquidators Chinese-

Manufactured Flooring Prod. Mktg., Sales Practices & Prod. Liab. Litig., 952 F.3d 471, 487 (4th

Cir. 2020) (finding that such provisions “have generally been approved by other federal courts”);

In re NASDAQ Mkt.-Makers Antitrust Litig., 187 F.R.D. 465, 479-80 (S.D.N.Y. 1998) (“Numerous

courts have directed that the entire fee award be disbursed immediately upon entry of the award,

or within a few days thereafter.”) (citing cases).

       Although appeals are pending to the Court’s fee-allocation orders filed by six firms, those

appeals do not weigh in favor precluding firms awarded fees from being paid now. As of the Tenth




       2
           The claims deadline under the settlement has expired. All valid claims have been
identified and any invalid claims have been rejected. The deadline to appeal from the rejection of
a claim has also expired. A Notice of Determination—showing the Compensable Recovery
Quantity (“CRQ”)—has issued for all valid claims. The deadline to appeal from those
determinations for most of the claimants has expired; the deadline to appeal for the last issued
Notice of Determination is November 30, 2020. It is anticipated that settlement checks will issue
for all claimants by December 30, 2020, except the small minority that may still have a pending
appeal from a Notice of Determination. A modest portion of the settlement fund will be held back
to pay claimants whose appeals are pending but essentially, nearly all the claimants will have been
paid 100% of the amount due them by the end of this year.


                                              3
     Case 2:14-md-02591-JWL-JPO Document 4497 Filed 11/20/20 Page 4 of 7




Circuit’s most recent order in the pending fee allocation appeals, issued on October 20, 2020, the

appeals had not yet been assigned to a merits panel. The mere existence of those appeals – which

will likely take an indeterminate number of additional months to resolve given that they had not

even been assigned to a merits panel as of a month ago – should not prevent disbursement to firms

that sign Exhibit A.

       First, no appellant has ever sought to stay the awards from the Common Benefit Pools, and

no such stay would be appropriate. The Court’s fee awards are subject to considerable deference.

See Cadena v. Pacesetter Corp., 224 F.3d 1203, 1215 (10th Cir. 2000); Gottlieb v. Barry, 43 F.3d

474, 486 (10th Cir. 1994). They were based on extensive factual findings made by the Special

Master, adopted and supplemented by this Court, and supported by two additional judges, who

oversaw the litigation that led to the settlement. Second, there is no potential for irreparable harm

to appellants. All firms will be required to agree that they will return any disbursements if

necessary.   E.g., Brady v. Airline Pilots Ass’n, Int’l, No. 02-2917 (JEI/KMW), 2014 WL

12767679, at *1 (D.N.J. Dec. 16, 2014) (allowing class counsel to withdraw portion of its allocated

share from settlement fund where class counsel agreed to make repayment in event of objectors’

success on appeal). Third, the undersigned propose holding back from the Common Benefit

Awards $30 million, which is more than any legitimate estimate of what the remaining appellants

(if the Watts Guerra agreement is approved) are seeking through their appeals. See Exhibit B.

       Finally, it is not uncommon for the Court to permit fee awards to be disbursed while appeals

are pending. See, e.g., id.; Brown v. Hain Celestial Grp., Inc., No. 3:11-CV-03082-LB, 2016 WL

631880 at *10 (N.D. Cal. Feb. 17, 2016) (“The plaintiffs’ counsel has the option of being paid fees

before resolution of any appeal; they also must return them immediately if the settlement is

overturned on appeal.”). This is true even when the appeal relates to allocation of the fee award.




                                             4
     Case 2:14-md-02591-JWL-JPO Document 4497 Filed 11/20/20 Page 5 of 7




In re: NFL Players’ Concussion, No. 18-2225 (3d. Cir. June 26, 2018) (denying motions to stay

disbursement of fee awards and to compel return of funds pending appeals) (copy attached as

Exhibit C).

       For these reasons, and subject to the approval of the Joint Motion approving the settlement

with the Watts Guerra Group, Settlement Class Counsel request that the Court order the expenses

to be distributed in accordance with its Expense Awards (ECF No. 4203), and that the fees be

distributed in accordance with its Common Benefit Fee Awards, as modified by the proposed order

approving the settlement with Watts Guerra, reduced pro rata to account for the $30 million

holdback. Furthermore, they request that the Court order that any awards it makes from the IRPA

pool be distributed within fourteen days of such an order.




                                            5
    Case 2:14-md-02591-JWL-JPO Document 4497 Filed 11/20/20 Page 6 of 7




Dated: November 20, 2020

Respectfully Submitted,

/s/ Patrick J. Stueve
STUEVE SIEGEL HANSON LLP
Patrick J. Stueve, KS Bar #13847
460 Nichols Road, Suite 200
Kansas City, Missouri 64112
Telephone:      (816) 714-7100
Facsimile:      (816) 714-7101
stueve@stuevesiegel.com

CO-LEAD, CLASS AND LIAISON COUNSEL
FOR PLAINTIFFS AND SETTLEMENT CLASS COUNSEL


SEEGER WEISS LLP
Christopher A. Seeger
55 Challenger Road
Ridgefield Park, NJ 07660
Telephone:    (212) 584-0700
Facsimile:    (212) 584-0799
cseeger@seegerweiss.com

SETTLEMENT CLASS COUNSEL

GUSTAFSON GLUEK PLLC
Daniel E. Gustafson
120 S. 6th St., Minneapolis, MN 55402
Telephone:      (612) 333-8844
Facsimile:      (612) 339-6622
dgustafson@gustafsongluek.com

MINNESOTA CO-LEAD LITIGATION CLASS COUNSEL
AND SETTLEMENT CLASS COUNSEL

SHAMBERG JOHNSON AND BERGMAN
Lynn R. Johnson
2600 Grand Blvd.
Suite 500
Kansas City, Missouri 64108
Telephone:    (816) 474-0004
Facsimile:    (816) 474-0003
ljohnson@sjblaw.com


                                        6
    Case 2:14-md-02591-JWL-JPO Document 4497 Filed 11/20/20 Page 7 of 7




SUBCLASS COUNSEL FOR THE
VIPTERA/DURACADE CORN PRODUCER SUBCLASS


WEXLER WALLACE LLP
Kenneth A. Wexler
55 W. Monroe Street
Suite 3300
Chicago, IL 60603
Telephone:    (816) 589-6270
Facsimile:    (312) 346-2222
kaw@wexlerwallace.com

SUBCLASS COUNSEL FOR THE GRAIN HANDLING
FACILITY SUBCLASS


CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
James E. Cecchi
5 Becker Farm Rd.
Roseland, NJ 07068
Telephone:    (973) 994-1700
Facsimile:    (973) 994-1744
JCecchi@carellabyrne.com

SUBCLASS COUNSEL FOR THE ETHANOL PRODUCTION
FACILITY SUBCLASS




                                  7
